Court of Appeals
of the State of Georgia

                                                            ATLANTA, April 17, 2015

The Court of Appeals hereby passes the following order

A15A1294. CHRISTOPHER MCKINNEY v. BEST BUY CO., INC.


     Upon consideration of the APPELLANT'S motion FOR PERMISSION TO WITHDRAW

THE APPEAL in the above styled case, it is ordered that the motion is hereby GRANTED.




                                    Court of Appeals of the State of Georgia
                                         Clerk's Office, Atlanta, April 17, 2015.

                                         I certify that the above is a true extract from the minutes of
                                    the Court of Appeals of Georgia.

                                         Witness my signature and the seal of said court hereto
                                    affixed the day and year last above written.

                                                                       , Clerk.